RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2019-CA-0954-MR


I.L., A MINOR, BY AND THROUGH HIS
NATURAL PARENTS AND NEXT FRIENDS,
CHRISTIE LAUGHLIN AND MATT LAUGHLIN                 APPELLANT



           APPEAL FROM JEFFERSON CIRCUIT COURT
v.           HONORABLE MARY M. SHAW, JUDGE
                   ACTION NO. 16-CI-000420



DONNA HARGANS, SUPERINTENDENT OF
JEFFERSON COUNTY PUBLIC SCHOOLS, IN
HER OFFICIAL CAPACITY AND INDIVIDUALLY;
SHERVITA WEST-JORDAN, PRINCIPAL OF
BRANDEIS ELEMENTARY SCHOOL, IN HER
OFFICIAL CAPACITY AND INDIVIDUALLY;
SHERRY MCKENZIE, IN HER OFFICIAL CAPACITY
AND INDIVIDUALLY; AND SAMUEL COWAN, IN
HIS OFFICIAL CAPACITY AND INDIVIDUALLY              APPELLEES



                         OPINION
                        AFFIRMING

                        ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.
ACREE, JUDGE: I.L.’s parents brought this action on behalf of their child against

his teacher and other school officials.1 The Jefferson Circuit Court granted

summary judgment motions in favor of all appellees to this appeal, and I.L. now

seeks review. Finding no error, we affirm.

                                       BACKGROUND

               At all relevant times, I.L. was a seven-year-old male, first-grade

student in the Jefferson County Public School (JCPS) system, assigned to Sherry

McKenzie’s class. On March 11, 2015, while I.L. was taking a test in class, two

female students, E.S. and T.E., fondled his penis and digitally penetrated his anus.

I.L. did not call out for help or report the incident to McKenzie, who had recently

discouraged her students from “tattling” on each other.2 While home, I.L. began

singing a song that included the word “butthole” and his mother chastised him for

using the word. He then told her of the incident at school.

               Later that evening, I.L.’s mother e-mailed McKenzie detailing the

incident. McKenzie reported the e-mail to the assistant principal.3 McKenzie


1
 Defendants below and appellees in this Court are: (1) Sherry McKenzie, I.L.’s teacher; (2)
Donna Hargans, the Jefferson County Superintendent; (3) Shervita West-Jordan, the school’s
principal; and (4) Samuel Cowan, the former assistant principal.
2
  She testified in deposition that she had discussed with her class the difference between
“tattling” about insignificant matters and “telling” adults about things that could cause or had
caused harm.
3
  Samuel Cowan was not the assistant principal at the time of the incident, but he was when I.L.
filed suit.

                                                -2-
testified that while her students were taking the test, she monitored them by

walking among the students, focusing their attention or aiding them as needed.

She did not recall any disturbances and did not observe anything out of the

ordinary. Ultimately, the school contacted both Child Protective Services and the

Crimes Against Children Unit of the Louisville Metro Police Department. Both

agencies determined the incident needed to be addressed by the school district and

declined to investigate further. At the behest of the principal, JCPS conducted

investigations to determine: (1) if I.L. was sexually assaulted; and (2) whether

McKenzie adequately supervised the classroom.

              After conducting interviews, the investigation concluded that

McKenzie properly supervised the classroom. The investigation resulted in a two-

day, in-school suspension for each of the female students.

              I.L.’s mother deemed the investigation and punishment inadequate.

She expected the students to be expelled or, at least, transferred from I.L.’s class.

This prompted her to initiate this action against school officials. She asserted

claims of negligence, negligent supervision, and negligent hiring, training,

supervision, and retention against McKenzie, Cowan, West, and Hargans.4 All

four moved for summary judgment. Each claimed the defense of qualified official


4
 The notice of appeal misspells the superintendent’s name “Hargans,” but the name is spelled
correctly elsewhere in the record as “Hargens.” This Opinion adopts the spelling from the
document that initiated this appeal.

                                              -3-
immunity and that I.L.’s injuries were unforeseeable as a matter of law. The

circuit court granted the motion as to Hargans, West, and Cowan because they

were entitled to qualified immunity. The circuit court granted summary judgment

to McKenzie because I.L. did not present sufficient evidence to create a genuine

issue of material fact “whether the risk of injury was reasonably foreseeable.”

Gonzalez v. Johnson, 581 S.W.3d 529, 532 (Ky. 2019) (citation omitted). This

appeal followed.

                            STANDARD OF REVIEW

             “The proper standard of review on appeal when a trial judge has

granted a motion for summary judgment is whether the record, when examined in

its entirety, shows there is ‘no genuine issue as to any material fact and the moving

party is entitled to a judgment as a matter of law.’” Hammons v. Hammons, 327
S.W.3d 444, 448 (Ky. 2010) (quoting Kentucky Rules of Civil Procedure (CR)

56.03). “Because summary judgment does not require findings of fact but only an

examination of the record to determine whether material issues of fact exist, we

generally review the grant of summary judgment without deference to either the

trial court’s assessment of the record or its legal conclusions.” Id. (citing Malone

v. Ky. Farm Bureau Mut. Ins. Co., 287 S.W.3d 656, 658 (Ky. 2009)).




                                         -4-
                                     ANALYSIS

             In Kentucky, when government officials are sued in their individual

capacities, they may claim the defense of qualified immunity. Yanero v. Davis, 65
S.W.3d 510, 522 (Ky. 2001) (citation omitted). “Qualified official immunity

applies to the negligent performance by a public officer or employee of (1)

discretionary acts or functions, i.e., those involving the exercise of discretion and

judgment, or personal deliberation, decision, and judgment; (2) in good faith; and

(3) within the scope of the employee’s authority.” Id. (citations omitted). As a

result, “[w]hether the employee’s act is discretionary, and not ministerial, is the

qualifier that must be determined before qualified immunity is granted to the

governmental employee.” Marson v. Thomason, 438 S.W.3d 292, 296 (Ky. 2014).

“[P]roperly performing a ministerial act cannot be tortious, but negligently

performing it, or negligently failing to perform it, can be.” Id. (citing Yanero, 65

S.W.3d at 522). Alternatively, “[n]egligently performing, or negligently failing to

perform, a discretionary act cannot give rise to tort liability, because our law gives

qualified immunity to those who must take the risk of acting in a discretionary

manner.” Id. (citing Yanero, 65 S.W.3d at 521-22).

             Therefore, liability analysis begins by determining whether an

individual’s actions were ministerial or discretionary. A duty is ministerial “when

it is absolute, certain, and imperative, involving merely execution of a specific act


                                          -5-
arising from fixed and designated facts[.]” Upchurch v. Clinton County, 330
S.W.2d 428, 430 (Ky. 1959). A ministerial act is “one that requires only obedience

to the orders of others” or is done “without regard to his or her own judgment or

opinion concerning the propriety of the act to be performed.” Marson, 438 S.W.3d

at 297 (citations omitted). Alternatively, discretionary duties are those “calling for

a good faith judgment call made in a legally uncertain environment” and include

“the exercise of discretion and judgment, or personal deliberation, decision and

judgment.” Id. (internal quotation marks, brackets, and citations omitted). As

explained in Marson, “[t]o some extent, this [differentiating between discretionary

and ministerial acts,] says that governing cannot be a tort, but failing to properly

carry out the government’s commands when the acts are known and certain can

be.” Id. at 296. Additionally, such distinction between ministerial and

discretionary “rests not on the status or title of the officer or employee, but on the

function performed.” Yanero, 65 S.W.3d at 521 (emphasis added) (citation

omitted).

             As I.L. noted, the duty to supervise students and the nature of that

duty owed by school officials is set out in the school system’s Policy 09.221 and in

Kentucky Revised Statutes (KRS) 161.180. We focus first on I.L.’s claims against

the superintendent, principal, and vice principal of negligent supervision of the

students. Analysis of those defenses is best guided by Ritchie v. Turner, 559


                                          -6-
S.W.3d 822 (Ky. 2018). In Section II of that Opinion entitled, “The School

Officials’ Duty to Supervise Was a Discretionary Act[,]” our Supreme Court said,

in pertinent part:

                    Kentucky school administrators are required by
             statute to “hold pupils to a strict account for their conduct
             on school premises, on the way to and from school, and on
             school sponsored trips and activities.” KRS 161.180.
             [JCPS] Policy 09.221, titled “Supervision of Students,”
             citing KRS 161.180, likewise provides that “[e]ach teacher
             and administrator shall hold pupils to a strict account for
             their conduct on the premises, on the way to and from
             school, and on school sponsored trips and activities.” That
             policy also states that “[s]tudents will be under the
             supervision of a qualified adult. . . .”

                    . . . Policy 09.221 . . . contained only general
             supervisory duties regarding students rather than specific
             ones and, consequently, the school officials were entitled
             to qualified immunity. In Marson, we addressed whether
             the principal was entitled to qualified immunity when a
             child fell off a set of bleachers which were not properly
             extended. Having observed that principals have a “duty to
             provide a safe school environment, but they are not
             insurers of children’s safety[,]” we held that the principal
             was entitled to immunity because she “did not have the
             specific duty to extend the bleachers properly, nor did she
             choose to undertake that duty.” 438 S.W.3d at 299.

                    Like the general duty in Marson to provide a safe
             school environment, the duty in KRS 161.180(1) [and]
             Policy 09.221 . . . to provide student supervision “is a
             discretionary function for [school officials] exercised most
             often by establishing and implementing [supervision]
             policies and procedures,” which is qualitatively different
             from actually supervising the students, a ministerial duty
             for those who are assigned such supervision. Marson, 438
S.W.3d at 299, 302. . . . [T]he school officials only had a

                                         -7-
             general supervisory duty over [the student]. . . . Marson
             resolves the question in favor of the school officials as to
             whether they are entitled to qualified immunity as to [the
             students’] supervision, or the lack thereof . . . .
Id. at 831-32 (emphasis added).

             We cannot distinguish Ritchie and must affirm the summary judgment

as to claims of negligent supervision of the offending students by the

superintendent, principal, and vice principal because they are entitled to qualified

official immunity.

             Regarding I.L.’s claims of negligent retention by those same school

officials, the circuit court said: “[D]etermining whether to retain [McKenzie]

absent commission of an infraction that mandates termination is inherently

discretionary . . . .” (Record (R.) at 960.) This is consistent with case law –

“school officials had a common law duty to use reasonable care in making their

decision regarding disciplining, dismissing or retaining [the teacher]. Ten Broeck

Dupont, Inc. v. Brooks, 283 S.W.3d 705, 732 (Ky. 2009). That decision is

inherently a discretionary function . . . .” Ritchie, 559 S.W.3d at 842.

             The circuit court went further in its analysis, however. Despite

anecdotal and general disparagement of McKenzie, the circuit court effectively

held that no reasonable juror could conclude on McKenzie’s record (no discipline,

no record of subpar performance, no corrective actions taken) that “McKinzie’s

[sic] performance as a teacher was so poor as to mandate her termination,

                                         -8-
rendering it a ministerial act.” (R. at 960.) That is, no school official with

authority to terminate teachers was obliged by a ministerial duty to fire McKenzie,

i.e., to not retain her.

              The school officials are entitled to qualified immunity as to I.L.’s

claims of negligent retention.

              As to the school officials other than McKenzie, that leaves I.L.’s

claim for negligent supervision of McKenzie herself, as opposed to supervision of

students. “[A]n employer may be held liable for the negligent supervision of its

employees ‘only if he or she knew or had reason to know of the risk that the

employment created.’” Carberry v. Golden Hawk Transp. Co., 402 S.W.3d 556,

564 (Ky. App. 2013). The applicable Restatement section elaborates, as follows:

              The principal may be negligent because he has reason to
              know that the servant or other agent, because of his
              qualities, is likely to harm others in view of the work or
              instrumentalities entrusted to him. If the dangerous
              quality of the agent causes harm, the principal may be
              liable under the rule that one initiating conduct having an
              undue tendency to cause harm is liable therefor. See the
              Restatement of Torts, § 308.

                     The dangerous quality in the agent may consist of
              his incompetence or unskillfulness . . . . with reference to
              the act to be performed. . . .

                     One who employs another to act for him is not liable
              under the rule stated in this Section merely because the one
              employed is incompetent . . . or careless. If liability results
              it is because, under the circumstances, the employer has
              not taken the care which a prudent man would take in

                                           -9-
                 selecting the person for the business in hand. What
                 precautions must be taken depend upon the situation. One
                 can normally assume that another who offers to perform
                 simple work is competent. . . .

                        Liability results under the rule stated in this Section,
                 not because of the relation of the parties, but because the
                 employer antecedently had reason to believe that an
                 undue risk of harm would exist because of the
                 employment. The employer is subject to liability only for
                 such harm as is within the risk. If, therefore, the risk exists
                 because of the quality of the employee, there is liability
                 only to the extent that the harm is caused by the quality of
                 the employee which the employer had reason to suppose
                 would be likely to cause harm.

RESTATEMENT (SECOND) OF AGENCY § 213 cmt. d (1958)5 (emphasis added); see

MV Transp., Inc. v. Allgeier, 433 S.W.3d 324, 336 (Ky. 2014) (following

RESTATEMENT (SECOND) OF AGENCY § 213).




5
    The text of this section of the Restatement reads as follows:

                 A person conducting an activity through servants or other agents is
                 subject to liability for harm resulting from his conduct if he is
                 negligent or reckless:
                 (a) in giving improper or ambiguous orders of in failing to make
                 proper regulations; or
                 (b) in the employment of improper persons or instrumentalities in
                 work involving risk of harm to others:
                 (c) in the supervision of the activity; or
                 (d) in permitting, or failing to prevent, negligent or other tortious
                 conduct by persons, whether or not his servants or agents, upon
                 premises or with instrumentalities under his control.

RESTATEMENT (SECOND) OF AGENCY § 213 (emphasis added).



                                                 -10-
                 A material fact to be determined before principals6 are held

independently liable for failing to supervise an agent is what the officials knew or

reasonably should have known. There is no evidence at all that these school

officials knew or reasonably should have known that McKenzie’s employment

risked making one of her students the victim of sexual assault by a fellow student

or students. Again, Ritchie v. Turner is illuminating.

                 In Ritchie, parents of a middle school student filed suit against a

similar group of school officials alleging, inter alia, their independent liability for

negligent supervision of a teacher who was having sexual relations with one of his

students at school. 559 S.W.3d at 829-30. The Supreme Court held the school

officials were entitled to qualified official immunity because “there was never any

hint of sexual misconduct . . . .” Id. at 843 (“school officials in this case had no

knowledge whatsoever of any abuse/sexual misconduct”).

                 Little logic is necessary to apply Ritchie here, and we urge a thorough

reading of that case.7 If, in Ritchie, school officials charged with negligent

supervision were entitled to qualified immunity despite some evidence of



6
    Obviously, the context here is the principal/agent relationship and not the head of the school.
7
  In Ritchie, there was some reason for suspicions by the school officials. The teacher in that
case was known to have engaged in improper conduct in the form of excessive and personal
texting with the student. Ritchie, 559 S.W.3d at 828 (the school superintendent “found the
excessive messaging inappropriate”).



                                                 -11-
inappropriate conduct by the teacher himself, how is it possible that qualified

immunity would be unavailable to officials in defense of I.L.’s claim of negligent

supervision where there was no evidence of inappropriate conduct by I.L.’s fellow

students? 8 We conclude the school officials were entitled to qualified official

immunity as a defense to the claims that they negligently supervised McKenzie.

               This leaves only the liability of McKenzie herself. As already noted,

supervision of students is “a ministerial duty for those who are assigned such

supervision.” Id. at 832. Still, negligent supervision of students is a tort claim of

negligence like any other. To survive a summary judgment motion, I.L. needed to

present sufficient evidence to create a genuine issue of material fact regarding each

of the four elements of a negligence claim.

               To survive the summary judgment motion, I.L. needed to present

some evidence that (1) McKenzie owed I.L. a duty of care; (2) McKenzie breached

that duty of care; (3) a causal connection existed between McKenzie’s conduct and

I.L.’s damages; and (4) damages occurred. Patton v. Bickford, 529 S.W.3d 717,

729 (Ky. 2016). The causal connection element is composed of two elements:

               Cause-in-fact and legal or consequential causation.
               Cause-in-fact involves the factual chain of events leading

8
  I.L. did not seek to sue the parents of E.S. or T.E., who might have known of any potential risk
to other students posed by their children. If a parent knows of the need to prevent his child from
intentionally harming others, the parent has a duty to do so. Hugenberg v. West American Ins.
Co./Ohio Cas. Group, 249 S.W.3d 174, 181 (Ky. App. 2006).



                                               -12-
             to the injury; whereas, consequential causation concerns
             the concepts of foreseeability and the public policy
             consideration on limiting the scope of responsibility for
             damages. In Kentucky, the cause-in-fact component has
             been redefined as a “substantial factor” element as
             expressed in Restatement (Second) of Torts § 431. The
             scope of duty also includes a foreseeability component
             involving whether the risk of injury was reasonably
             foreseeable.

Gonzalez, 581 S.W.3d at 532 (citation omitted). Seizing on the foreseeability

analysis as a component of “legal or consequential causation,” the circuit court

carefully considered the record and noted that I.L. failed to present sufficient

evidence to create a genuine issue regarding legal or consequential causation – i.e.,

the foreseeability of E.S.’s and T.E’s conduct that caused I.L.’s injury. The order

granting summary judgment states as follows:

             Brandeis students are not generally unruly or out of control
             . . . . [I]t was not a concern among Brandeis administrators
             that first graders would touch one another in the manner
             alleged. Further, there was no evidence of previous
             misbehavior by E.S. or T.E. or any other student that led
             to suspicions they might touch another student similar to
             the manner alleged. E.S. and T.E. were regarded as good
             students by both Ms. McKinzie [sic] and Ms. Laughlin
             [I.L.’s mother], and I.L. testified that his interactions with
             E.S. and T.E. were minimal; they rarely, if ever, spoke
             even though he had been seated beside E.S. for much of
             the school year. There is no evidence that JCPS thought it
             necessary to train teachers to watch out for elementary
             students touching each other’s genitalia or engaging in
             other sexualized behavior. . . . A reasonable teacher would
             not recognize undue risk of sexualized touching to
             students under the circumstances present at the time of the
             alleged touching.

                                         -13-
(R. at 969-70.) McKenzie’s general duty to supervise her students is not at issue.

But to demonstrate that McKenzie’s failure to satisfy that duty caused I.L.’s injury,

I.L. was required to present enough evidence to create a genuine issue that “the

risk of injury was reasonably foreseeable.” Gonzalez, 581 S.W.3d at 532. This,

I.L. did not do. For this reason, McKenzie was entitled to summary judgment.

                                  CONCLUSION

             For the foregoing reasons, the Jefferson Circuit Court’s May 29, 2019

order is affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

A. Nicholas Naiser                         Byron E. Leet
Louisville, Kentucky                       Jordan M. White
                                           Louisville, Kentucky




                                        -14-